—Order unanimously reversed on the law without costs, motion denied and complaint and cross claims against defendants Kevin M. Bacon and Thomas J. Bacon reinstated. Memorandum: Supreme Court erred in granting the motion of defendants Kevin M. Bacon and Thomas J. Bacon for summary judgment. There are material issues of fact regarding whether Kevin Bacon activated his turn signal prior to the accident and whether he applied his brakes in sufficient time to warn of his impending stop (see, Thorndike v Coombes, 63 AD2d 843, 845). (Appeals from Order of Supreme Court, Erie County, Gorski, J.—Summary Judgment.) Present—Denman, P. J., Pine, Callahan, Boehm and Fallon, JJ.